Citation Nr: 1026541	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a left foot disability, 
to include as secondary to service connected hypertension with 
renal insufficiency.

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
hypertension with renal insufficiency.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In January 2007, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development.  The action specified in the January 2007 
Remand completed, the matter has been properly returned to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran did not suffer from chronic bronchitis or any 
other chronic respiratory disability in service and does not have 
a current medical diagnosis of chronic bronchitis.  

2.  The Veteran's current left foot disability had onset in 
service or was caused or aggravated by his active military 
service.  

3.  The Veteran did not have a left ankle disability in service 
and does not have a current left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for entitlement to service connection for a left 
foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

3.  The criteria for entitlement to service connection for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-connected 
disability, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.   

As an initial matter, it appears that the service treatment 
records in the Veteran's claim file are incomplete, despite 
repeated attempts by the RO to obtain the Veteran's service 
treatment records for his entire period of service.  The RO again 
attempted to obtain the Veteran's service treatment records in 
February 2007, pursuant to the Board's instructions in its 
January 2007 Remand, and received a response that these records 
could not be located.  

Therefore, in reviewing the Veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims (Court) 
statement in Washington v. Nicholson, 19 Vet. App. 362, 371 
(2005) that: 

[I]n cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well reasoned 
findings and conclusions to evaluate and 
discuss all of the evidence that may be 
favorable to the appellant, and to provide 
an adequate statement of the reasons or 
bases for its rejection of such evidence is 
heightened.  

The Board has undertaken its analysis with this heightened duty 
in mind.  

Chronic Bronchitis

The Veteran's available service treatment records are negative 
for complaints of or treatment for bronchitis.  While the Veteran 
was treated in April 1995 for cold symptoms, diagnosed as viral 
syndrome, there is no evidence that this illness was a symptom of 
a chronic respiratory disability.  A chest x-ray taken in April 
1995 was normal, with no evidence of disease.  On a Report of 
Medical History completed in May 1995 shortly before separation 
from service, the Veteran denied suffering from chronic or 
frequent cold, shortness of breath, pain or pressure in the 
chest, or chronic cough.  On his separation examination, there is 
no evidence of bronchitis or other chronic respiratory 
disability.  

Post-service, chest x-rays in July 1996, November 1997, and 
August 1998 are normal.  While post-service medical records show 
treatment for the occasional upper respiratory infection, such as 
in August 1998, April 2004, and January 2007, as well as a 
diagnosis of pneumonia in February 2007, there is no diagnosis of 
a chronic respiratory problem.  A November 2004 treatment record 
notes diminished lung volume.  In September 2006, the Veteran 
complained of wheezing, worse at night and in May 2007, he 
complained of a dry couch since starting ACEI that occurs 
randomly and worsens at night.  

The Veteran was afforded a VA exam in October 2009.  At that 
examination, the Veteran claimed that he was diagnosed as having 
a problem with chronic bronchitis since leaving service.  He 
described a cough producing approximately one tablespoon of 
yellow sputum daily and reported that since he started taking 
Plavix, he has blood streaked sputum at least once a month.  He 
stated that he gets short of breath after walking half a flight 
of stairs or more than half a block.  He reported that he had not 
recently been on antibiotics or been treated for bronchitis 
within the past year.  He denied anorexia, a history of cigarette 
or tobacco usage, asthma, breathing treatment, use of a 
respirator or oxygen, tracheotomy, use of brochodialators or oral 
or inhaled steroids, or bed rest or periods of incapacitation due 
to bronchitis.  

On examination, The Veteran's lungs were clear, with no rales, 
wheezes, or rhonchi.  Vocal fremitus was normal and there were no 
E-to-A changes.  The examiner observed symmetrical expansion of 
the Veteran's chest and noted that he was not using accessory 
respiratory muscles.  A pulmonary function test found moderate 
restrictive disease confirmed by measurement of lung volumes and 
concluded that diffusion capacity was normal when adjusted for 
alveolar volume.  According to the VA examiner, chronic 
bronchitis would result in an obstructive, rather than a 
restrictive pattern.  A chest x-ray given on the day of the exam 
was found by the examiner to be normal.  

The examiner opined that despite the Veteran's subjective 
complaints, there was not enough evidence to support a diagnosis 
of chronic bronchitis.  As rationale, he noted that the Veteran 
had normal chest x-rays in 1995, 1996, 1998, and on the day of 
the examination and his claims file is negative for treatment of 
chronic bronchitis.

Based on the above the Board finds that entitlement to service 
connection for chronic bronchitis is not warranted.  There is no 
evidence that the Veteran suffered from chronic bronchitis or any 
other respiratory disability in service or for many years after 
service, and he does not have a current diagnosis of chronic 
bronchitis.  Additionally, while the Veteran's most recent chest 
x-rays suggest that he currently suffers from some type of 
restrictive lung condition, it does not appear that the Veteran 
has been diagnosed with or treated for any chronic respiratory 
disability and there is no evidence of this condition in service 
or for many years after service or any evidence suggesting that 
it is etiologically related to his military service.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Left Foot Disability

The Veteran's available service treatment records show that in 
March 1982, he sought treatment for bilateral foot pain.  He was 
diagnosed with bilateral pes planus and calcaneal cubiod 
synovitis.  At his separation examination, the Veteran reported 
recurrent bilateral foot pain and was diagnosed with mild 
metatarsalgia.  

As the Veteran's enlistment examination is not available, it is 
unclear whether the Veteran's pes planus pre-existed service, but 
he denied having flat feet prior to service at his October 2009 
VA examination.  

X-rays taken in October 2008 found pes planus deformity 
bilaterally with no radiographic evidence of gout.  

In October 2009, the Veteran was afforded a VA examination.  He 
complained of sharp, achy pain in his feet which worsened with 
standing or walking.  He denied injections, surgery, or use of 
corrective devices.  On examination, his arches were noted to 
fall with weight bearing and he had tenderness at the first MTP 
joint and along the arches plantar surface.  An x-ray showed mild 
hallux valgus, degenerative arthritis of the first MTP joint, and 
a heel spur.  The Veteran was diagnosed with bilateral pes planus 
with mild plantar fasciitis and mild hallux valgus with x-rays 
showing degenerative changes to the first MTP joint and heel 
spurs.  

Regarding the etiology of the Veteran's left foot disability, the 
examiner's opinion is unclear and appears to address the 
Veteran's right foot disability, rather than the left.  However, 
he does state conclusively that the Veteran's left foot 
disability is less likely than not caused or aggravated by the 
Veteran's service connected hypertension with renal 
insufficiency.  

Having considered all the evidence, the Board finds that there is 
evidence both for and against the Veteran's claim.  The Veteran 
did complain of foot pain on several occasions in service, but as 
some of the Veteran's service treatment records are missing, 
including his enlistment examination, it is difficult to conclude 
if the Veteran's foot problems preceded his service and were a 
chronic, rather than acute problem.  Additionally, post-service, 
the Veteran's complaints of foot pain are sporadic and the 
examiner's opinion is unclear.  

However, given the Veteran recurrent complaints of foot pain in 
service and his reports of similar current symptoms, the Board 
finds that the evidence is at least in equipoise regarding 
whether or not the Veteran's current disability is related to 
service.  Accordingly, entitlement to service connection for a 
left foot disability must be granted.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

Left Ankle Disability

The Veteran's available service treatment records are negative 
for any complaints of or treatment for a left ankle disability, 
although they do show treatment for right ankle problems.  Post-
service, the Veteran complained in April and December 1997 
letters of swelling in his ankles secondary to hypertension.  In 
June 2009, the Veteran sought treatment from the Keesler Medical 
Center for complaints of pain in the left lower extremity, which 
he attributed to a gout attack.  On examination, the Veteran had 
mild limitation of motion and pain with weight bearing.  There 
was soft tissue tenderness in the left knee, ankle, and foot with 
associated warmth to touch and swelling.  Pulses were within 
normal limits and sensation was intact.  Clinical impression was 
arthritis.  

In October 2009, the Veteran was afforded a VA examination.  He 
complained of moderate chronic ankle pain with flares of more 
severe pain three times per week.  He reported at least 10 
sprains to his right and left ankles, with the last sprain in 
June of 1995.  He stated that he had intermittent pain while in 
the military which became chronic around 1998 without any further 
injury.  He described swelling in his left ankle one or two times 
per week without giving way.  

On examination of the left ankle, the Veteran had full range of 
motion without pain, fatigue, or weakness even after repetitive 
testing.  There was no tenderness, redness, warmth, or crepitus.  
An x-ray of the left ankle was normal.  The examiner stated that 
it would be speculation to state whether or not the Veteran's 
left ankle disability had onset in service.  He noted the 
Veteran's reports of recurrent ankle sprains, but observed that 
there was no medical documentation of any left ankle sprains in 
the Veteran's claims file and a physical examination and x-ray of 
the Veteran's left ankle were normal.  The examiner did state 
that based on his physical examination of the Veteran, as well as 
an extensive review of the claims file, any ankle disability was 
not caused or aggravated by the Veteran's service connected 
hypertension with renal insufficiency.  

Based on the above evidence, the Board finds that entitlement to 
service connection for a left ankle disability is not warranted.  
While the Veteran has complained of left ankle pain and swelling, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The 
Veteran was afforded a VA examination in October 2009 and the 
examiner found the Veteran's left ankle to be normal on both 
physical and x-ray examination.  

Furthermore, while the Veteran has described past sprains to his 
ankle, there is nothing in the record to support his assertions 
of an in service injury to his left ankle.  While, the Board 
acknowledges that the Veteran's service treatment records are 
incomplete, his post-service treatment records are detailed and 
contain no evidence of a history of left ankle sprains or 
evidence of chronic left ankle pain.  The Board must find that 
the entire claims file, as a whole, provides highly probative 
evidence against the Veteran's claim.

The Board has also considered the Veteran theory that his left 
ankle disability is somehow secondary to his service connected 
hypertension with renal insufficiency; however, as the Board has 
discussed above, there is no evidence of an underlying left ankle 
disability.  Furthermore, the October 2009 VA examiner concluded 
based on his examination and a review of the Veteran's claims 
file that any ankle condition the Veteran suffered from was not 
caused or aggravated by the Veteran's service connected 
hypertension with renal insufficiency.  

Thus for all the above reasons, entitlement to service connection 
for a left ankle disability, to include as secondary to service 
connected hypertension, is denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in April 2006 and February 2007.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claims, as well as VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was also 
informed of how VA assigns disability ratings and effective 
dates.  

However, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to respond, 
but the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in December 2009 after the notice 
was provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as post-service medical records from Keesler Medical Center 
and Dr. T.P.  The appellant was afforded a VA medical examination 
in October 2009.  The examination is adequate and probative for 
VA purposes because the examiner relied on sufficient facts and 
data, provided a rationale for the opinion rendered, and there is 
no reason to believe that the examiner did not reliably apply 
reliable scientific principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for chronic bronchitis and a 
left ankle disability, to include as secondary to service 
connected hypertension with renal insufficiency, is denied.

Entitlement to service connection for a left foot disability is 
granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


